The Thistle Down Co. et. al. prayed for a receiver in the Cuyahoga Common Pleas; and the prayer of the petition was granted. H. F. Neighbors et. asked for permission to be made parties defendant and that the receiver be discharged as the maintenance of a receiver was an unnecessary expense and that said receiver was appointed without authority of law and was ineligible on the ground that he is one of the attorneys for said company.
The motion to discharge the receiver was overruled and a petition in error was filed. Thereafter the Company moved to quash summons in error on the ground that more than 70 days had elapsed from the time the receiver was appointed although the petition in error was admittedly filed within 70 days from the order overruling the motion to discharge. The Court of Appeals granted 'this motion on the theory that error proceedings in an action of this character could only be prosecuted to an order appointing or discharging a receiver and not to an order overruling a motion to discharge a receiver.
In the Supreme Court the question presented is: Is an order overruling a motion to remove a receiver and to vacate the entry of his appointment, a final order within provisions of 12258 GC. reviewable on error, particularly when the motion is made by^ defendants not parties to the action at the time the receiver was appointed, and where the motion challenges the jurisdiction of the court in apponit-ing the receiver upon the pleading filed, as well as to his eligibility to such office under 11895 GC.